Case 3:18-cr-O0080-RLY-MPB, Document 100 Filecpog/esi1g- ‘Rage 1 of 1 PagelD #: 244
Case 3:18-cr-00080-RLY=...“B *SEALED* Document 74 (Applicu.e Party) Filed 02/27/19
AO 442 (Rev. LI/I1) Arrest Warrant AUSA Frank E. baad Gb? RAGRP. Kine Sr. Blvd., Suite 250, Evansville, IN

UNITED STATES DISTRICT COURT |

for the

Southern District of Indiana

United States of America

 

" Case No. 3:18-cr-00080 -RLY/MPB-09
MADISON BROWN .
| )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer .

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MADISON BROWN (09) ‘ ;
who is accused of an offense or violation based on the following document filed with the court:

[} Indictment L] Superseding Indictment L] Information Superseding Information (Complaint
LC) Probation Violation Petition [J Supervised Release Violation Petition CJ) Violation Notice (J Order of the Court

This offense is briefly described as follows: __
Count One: Conspiracy to Distribute fentanyl, in violation of Title 21, United States Code, Sections 841(a)(1),

(b)(1)(C) and 846

Count Four: Make Materially False Statement in Connection with Acquisitions of Firearms ~ Straw Purchase, in
violation of Title 18, United States Code, Section 2 and 922(a)(6)

Date: C [2 T/ [A Sbdk € Be
Issuing officer’s signature

City and state: Evansville, Indiana Laura A. Briggs, Clerk, U.S. District Court

Printed name and title a

 

 

Return

 

This warrant was ee (date) “2. =U , and the person was arrested on (date)
at (city and state) EV an JG

lel
Date 3 -E2-~19 KL

2
3
Arresting officer's signaturé:” ">

~~Fe Elvan <ID/ an : ry

? Printed name and title

     

 

 

 

 
